 

 

POTLATCHDELTIC CORPORATION

PERFORMANCE SHARE AWARD NOTICE

2019 LONG-TERM INCENTIVE PLAN


PotlatchDeltic Corporation, a Delaware corporation (the “Company”), has granted
you a contingent Award (the “Award”) of Performance Shares pursuant to Section
8.1 of the PotlatchDeltic Corporation 2019 Long-Term Incentive Plan (the
“Plan”).  The Award is subject to all the terms and conditions set forth in this
Performance Share Award Notice (the “Award Notice”), the Performance Share Award
Agreement (the “Award Agreement”), Appendix A (attached) and the Plan, which are
attached or available as provided below and incorporated into the Award Notice
in their entirety.

Participant:

____________________

Grant Date:

____________________

 

 

Performance Period:

___________, 20__ to _________, 20__

Target Number of Performance Shares:

_______________

Vesting Schedule:  Unless otherwise provided in the Award Agreement, the number
of Performance Shares that will vest and the timing of the vesting of the
Performance Shares will depend upon achievement of certain Performance Measures
(as such term is defined in the Award Agreement) and will be determined in
accordance with the Performance Matrix attached hereto as Appendix A (the
“Performance Matrix”).  Except as otherwise provided in the Award Agreement, the
Performance Shares will not become earned and vested if you experience a
Termination of Service prior to the end of the Performance Period.

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Award Agreement, Appendix A, and the
Plan.  You further acknowledge that as of the Grant Date, the Award Notice, the
Award Agreement, Appendix A and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.  You also acknowledge that you have received
and read the PotlatchDeltic Corporation Securities Law Compliance and Insider
Trading Policy, a copy of which is attached to this Award Notice.

POTLATCHDELTIC CORPORATION

____________________________________
By:
Its:

PARTICIPANT



[Participant Name]

Taxpayer ID :


Additional Documents:
1.  Performance Share Award Agreement
2.  2019 Long-Term Incentive Plan
3.  Appendix A
4.  Plan Summary
5.  Securities Law Compliance and Insider Trading Policy

 

Address:

 

 

 

 